UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        12/12/2019
REGINA AYITEY,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :        19-cv-6657 (VSB)
                      -against-                           :
                                                          :     ORDER OF REMAND
EMPRESS AMBULANCE SERVICE INC., :
et al.,                                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff commenced this action in New York Supreme Court, County of Bronx on April

25, 2019. (Doc. 1-1.) Defendants filed a notice of removal in this court on July 17, 2019,

asserting that this court had diversity jurisdiction and that its filing was timely. (Doc. 1.) This

filing was administratively rejected and Defendants re-filed their application on August 8, 2019.

(Doc. 5.) On September 6, 2019, Defendants submitted a letter stating that it had determined that

Plaintiff was a New York citizen, and wished to withdraw the action from this court and “keep it

in New York Supreme Court, Bronx County.” (Doc. 8.) To date, Plaintiff has not submitted any

opposition to this request. Accordingly, it is hereby:
       ORDERED that this action is remanded to the New York Supreme Court, County of

Bronx. The Clerk of Court is respectfully directed to remand and close this case.

SO ORDERED.

Dated: December 12, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
